DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
Response to Amendment
Applicants’ submission, filed on 07/28/2022, in response to the rejection of claims 1-5, 8-11, 14-15, and 21-22 from the final office action (04/28/2022), by amending claims 1-4 and 11 is entered and will be addressed below.
Election/Restrictions
Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim.
Claim Interpretations
The “a spacer characterized by a first surface in contact with the showerhead and a second surface opposite the first surface; and a pumping liner comprising a monolithic body that is characterized by a first surface in contact with the spacer, and a second surface opposite the first surface … the monolithic body of the pumping liner fully defines a plurality of apertures extending through the first surface of the pumping liner” of claim 1 (and similar for claim 11), the examiner notices Applicants’ pumping liner 415 fully define the apertures 430 but does not fully define the plenum 425, which is on the top of another unlabeled part (see Fig. 4).

The examiner also notices the one surface may have many opposite surfaces including neighboring surfaces under BRI. Applicants’ first surface in the Specification is the top surface and the second surface is the bottom surface. Furthermore, “a pumping liner characterized by a first surface in contact with the spacer” this contact surface can be any surface of the spacer while Applicants’ drawing show the contact is at the bottom surface of the spacer. The rejection below is based on the top and bottom surface being the first and the second surface and the top surface of the pumping liner in direct contact with the bottom of the spacer. Other previous cited references may read into the BRI for alternative rejection for future consideration.

	The “A semiconductor processing chamber”, semiconductor is an intended use of the apparatus. An apparatus that is capable of processing semiconductor substrate or deposition is considered read into the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauch (US 20120149212, previously cited, hereafter ‘212).
‘212 teaches all limitations of: 
	Claim 1: CVD REACTOR (title), a device and a method for depositing semiconductor layers (abstract), The entire apparatus described is located within a reactor housing 20, by which the process chamber 1 is shielded in a gas-tight manner against the outer world (Fig. 3, [0034], 5th sentence, the claimed “A semiconductor processing chamber, comprising”): 
	The gas inlet element is here formed as a showerhead and has a configuration as is described by EP 0 687 749 B1, namely a multiplicity of outlet openings 18 arranged on the process chamber ceiling 3 for entry of the process gas into the process chamber 1 (0036], 2nd sentence, the claimed “a showerhead”);
	 the surface of the susceptor 2 that carries the substrate 21 ([0037], the claimed “a pedestal configured to support a semiconductor substrate, wherein the showerhead and pedestal at least partially define a processing region within the semiconductor processing chamber” and as shown in Figs. 3-4);
	 The side wall of the process chamber 1 is formed by an annular side wall 4 ([0034], last sentence, the claimed “a spacer characterized by a first surface in contact with the showerhead and a second surface opposite the first surface” and as shown in Fig. 3); 
	The gas outlet element 7 consists of an annular body, which is made from molybdenum or preferably from graphite ([0034], 1st sentence, the claimed “and a pumping liner comprising a monolithic body that is characterized by a first surface in contact with the spacer, and a second surface opposite the first surface”, note the top surface of the gas outlet element 7 is in contact with a lower portion of the annular side wall 4. Claim 1 does not require the first surface of the pumping liner in contact with the second surface of the spacer),
	The gas outlet element 7 has upwardly facing openings 9, through which gas can flow out of the process chamber 1 into a collecting volume 10. The collecting volume 10 is linked by way of a discharge channel 11 to a vacuum pump ([0034], 3rd-4th sentences, the claimed “wherein: the monolithic body of the pumping liner fully defines a plurality of apertures extending through the first surface of the pumping liner; the pumping liner comprises an annulus characterized by an inner annular surface and an outer annular surface; the pumping liner defines a plenum between the inner annular surface, the outer annular surface, and the first surface; the plurality of apertures provide fluid access to the plenum from the first surface of the pumping liner”; note the collecting volume 10 is the claimed “a plenum”),
	Fig. 2 shows the openings 9 are at equal intervals (the claimed “and the plurality of apertures are spaced at equal intervals about the pumping liner”).
	Claim 2: The side wall of the process chamber 1 is formed by an annular side wall 4 ([0034], last sentence, the claimed “wherein the spacer comprises an annulus, and wherein an inner surface of the spacer extending between the first surface of the spacer and the second surface of the spacer at least partially defines the processing region”).
	Claim 3: Fig. 3 shows the upper portion of the annular side wall 4 having an arcuate profile at upper end, same as Applicants’ inner annular surface 410 at upper end of the spacer 405 (the claimed “wherein the inner surface of the spacer is at least partially characterized by an arcuate profile extending away from the processing region in a direction towards the second surface of the spacer”).  
	Claim 4: Fig. 3 shows the annular side wall 4 is radially outward of openings 9 (the claimed “wherein the inner surface of the spacer at the second surface of the spacer is positioned radially outward of the plurality of apertures within the first surface of the pumping liner”).  
	Claim 5: Fig. 3 shows the annular side wall 4 is seated on the gas outlet element 7 (the claimed “wherein the second surface of the spacer is seated on the pumping liner”, again, the claim does not requires seated on the first surface of the pumping liner).  
	
	Claim 11: CVD REACTOR (title), a device and a method for depositing semiconductor layers (abstract), The gas outlet element 7 consists of an annular body, which is made from molybdenum or preferably from graphite … The entire apparatus described is located within a reactor housing 20, by which the process chamber 1 is shielded in a gas-tight manner against the outer world (Fig. 3, [0034], the claimed “A semiconductor processing chamber pumping liner, comprising: a monolithic body that comprises an annular member”),
The gas outlet element 7 has upwardly facing openings 9, through which gas can flow out of the process chamber 1 into a collecting volume 10. The collecting volume 10 is linked by way of a discharge channel 11 to a vacuum pump ([0034], 3rd-4th sentences, the claimed “characterized by: a first surface that forms an upward-facing surface of the annular member, wherein a plurality of apertures are fully defined through the first surface of the annular member of the monolithic body, a second surface opposite the first surface, an inner annular surface, and an outer annular surface, wherein: the pumping liner defines a plenum between the inner annular surface, the outer annular surface, and the first surface; the plurality of apertures provide fluid access to the plenum from the first surface of the pumping liner”; note the collecting volume 10 is the claimed “a plenum”),
	Fig. 2 shows the openings 9 are at equal intervals (the claimed “and the plurality of apertures are spaced at equal intervals about the pumping liner”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-10 and 14-15, and alternatively claims 1-5, are rejected under 35 U.S.C. 103 as unpatentable over ‘212, in view of GHOSH et al. (US 20180261453, hereafter ‘453). Claims 1-5, 8-11, and 14-15 are rejected under 35 U.S.C. 103 as unpatentable over ‘453, in view of hereafter ‘212.
‘212 does not teach the limitations of:
Claim 8: wherein the inner annular surface of the pumping liner extends vertically to define a rim protruding from the first surface of the pumping liner at the inner annular surface.
Claim 9: wherein the pedestal is vertically translatable within the processing region of the semiconductor processing chamber, and wherein the pedestal comprises a platen and a stem extending from a backside of the platen.
Claim 10: wherein, when the pedestal is in a raised operational position proximate the showerhead, a plane acrossPage 3 of 9Appl. No. 17/023,987Amdt. dated July 28, 2022 Response to Office Action of April 28, 2022the backside of the platen is maintained below an upper surface of the rim protruding from the first surface of the pumping liner.  
Claim 14: wherein the inner annular surface of the annular member extends vertically to define a rim protruding from the first surface at the inner annular surface.  
	Claim 15: wherein the rim extends continuously about the inner annular surface.  

‘453 is analogous art in the field of semiconductor device manufacturing, and more particularly, to chemical vapor deposition chambers (CVD) ([0002], similar to ‘212’s CVD reactor, title). ‘453 teaches that The exhaust liner assembly 130 includes a circumferential, C-channel shaped in section, liner 150, hereafter C-shaped liner 150, a circumferential, T-shaped in section, liner 162, hereafter T-shaped liner 162, and a circumferential top liner 140 which define flow pathways of the processing gases and the purge gas during substrate processing, as further described in FIGS. 2 and 3 ([0028], 2nd sentence, the C-shaped liner 150 and the circumferential top liner 140, together, corresponds to to the claimed “a pumping liner”), An outlet 230 from the combined gas exhaust volume 215 into the exhaust channel 152 is defined by a circumferential wall at the inner terminus of an arm of the C-channel liner 150 and a sidewall facing surface of the top liner 140 ([0034], Figs. 1-3 shows the circumferential top liner 140 having an inner protrusion above outlet 230 of claims 8 and 14-15 and the bottom surface 120b is below the protrusion of the liner 140 of claim 10), the substrate support 120 is coupled to a support shaft 121 which is coupled to a lift actuator 115 which raises and lowers the support shaft 121, and the substrate support 120 coupled thereto, to facilitate processing of the substrate 101 and transfer thereof to and from the processing chamber 100 ([0025], of claim 9), for the purpose of preventing undesirable deposition of unreacted precursors and the reaction byproducts thereof on surfaces in the processing volume of a processing chamber ([0005]).  

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the gas outlet element 7of ‘212 to include an inner annular protrusion and to have added a lift actuator 115 of ‘453, for the purpose of preventing undesirable deposition of unreacted precursors and the reaction byproducts thereof on surfaces in the processing volume of a processing chamber, as taught by ‘453 ([0005]).  

In case Applicants argue that the spacer has to be part of the outer chamber wall and/or “a pumping liner … characterized by a first surface in contact with the spacer” has to be in contact with the second surface of the spacer, ‘453 clearly teaches these limitations.

Alternatively, ‘453 as the primary reference.
‘453 teaches some limitations of: 
	Claim 1: semiconductor device manufacturing, and more particularly, to chemical vapor deposition chambers (CVD) and methods of purging a portion of a processing volume in the CVD chamber while simultaneously deposing a material layer on a substrate surface ([0002], the claimed “A semiconductor processing chamber, comprising”):
 	A showerhead 112, disposed in the chamber lid assembly 108 (Fig. 1, [0022], the claimed “a showerhead”);
	 The processing chamber 100 includes a chamber body 102 … a chamber lid assembly 108 which together define a processing volume 103, and a substrate support 120 disposed in the processing volume 103 ([0021], 2nd sentence, the claimed “a pedestal configured to support a semiconductor substrate, wherein the showerhead and pedestal at least partially define a processing region within the semiconductor processing chamber”, note the processing chamber 100 is cylindrical, as liner diameter is referred, see [0028], or obvious to use cylindrical chamber 100);
 	the chamber lid assembly 108 is electrically isolated from the one or more sidewalls 104 by an Al2O3 isolator ring, herein the T-liner 162 disposed therebetween ([0022], the claimed “a spacer characterized by a first surface in contact with the showerhead and a second surface opposite the first surface” and as shown in Fig. 1);
	The exhaust liner assembly 130 includes a circumferential, C-channel shaped in section, liner 150, hereafter C-shaped liner 150, a circumferential, T-shaped in section, liner 162, hereafter T-shaped liner 162, and a circumferential top liner 140 which define flow pathways of the processing gases and the purge gas during substrate processing, as further described in FIGS. 2 and 3 ([0028], 2nd sentence, the C-shaped liner 150 and the circumferential top liner 140, together, is the claimed “and a pumping liner that is characterized by a first surface in contact with the spacer, and a second surface opposite the first surface”), An outlet 230 from the combined gas exhaust volume 215 into the exhaust channel 152 is defined by a circumferential wall at the inner terminus of an arm of the C-channel liner 150 and a sidewall facing surface of the top liner 140 ([0034], therefore, one single annular exhaust outlet/aperture 230 on the top surface of the liner 150, the claimed “wherein: the pumping liner defines an aperture extending through the first surface of the pumping liner; the pumping liner comprises an annulus characterized by an inner annular surface and an outer annular surface; the pumping liner defines a plenum between the inner annular surface, the outer annular surface, and the first surface; the aperture provide fluid access to the plenum from the first surface of the pumping liner”).  

	Claim 11: semiconductor device manufacturing, and more particularly, to chemical vapor deposition chambers (CVD) and methods of purging a portion of a processing volume in the CVD chamber while simultaneously deposing a material layer on a substrate surface ([0002]),	The exhaust liner assembly 130 includes a circumferential, C-channel shaped in section, liner 150, hereafter C-shaped liner 150, a circumferential, T-shaped in section, liner 162, hereafter T-shaped liner 162, and a circumferential top liner 140 which define flow pathways of the processing gases and the purge gas during substrate processing, as further described in FIGS. 2 and 3 ([0028], 2nd sentence, the C-shaped liner 150 and the circumferential top liner 140, together, is the claimed “A semiconductor processing chamber pumping liner, comprisingPage 6 of 13Appl. No. 17/023,987Amdt. dated March 21, 2022Response to Office Action of September 21, 2021”):
An outlet 230 from the combined gas exhaust volume 215 into the exhaust channel 152 is defined by a circumferential wall at the inner terminus of an arm of the C-channel liner 150 and a sidewall facing surface of the top liner 140 ([0034], therefore, one single annular exhaust outlet/aperture 230 on the top surface of the liner 150, the claimed “an annular member characterized by: a first surface that forms an upward-facing surface of the annular member, wherein an aperture is defined through the first surface of the annular member, a second surface opposite the first surface, an inner annular surface, and an outer annular surface, wherein: the pumping liner defines a plenum between the inner annular surface, the outer annular surface, and the first surface; the  aperture provides fluid access to the plenum from the first surface of the pumping liner”).
	
‘453’s exhaust outlet 230 is defined by two liners 140, 150. ‘453 does not teach the other limitations of:
	Claim 1: a pumping liner comprising a monolithic body. 
the monolithic body (of the pumping liner) fully defines a plurality of apertures (extending through the first surface of the pumping liner);
	the pumping liner defines a plurality of apertures;
the plurality of apertures (provide fluid access to the plenum from the first surface of the pumping liner); and 
the plurality of apertures are spaced at equal intervals about the pumping liner.  
Claim 11: a monolithic body (that comprises an annular member),
wherein a plurality of apertures are fully (defined through the first surface of the annular member) of the monolithic body,
the plurality of apertures provide (fluid access to the plenum from the first surface of the pumping liner); and 
the plurality of apertures are spaced at equal intervals about the pumping liner

‘212 is analogous art in the field of CVD REACTOR (title, similar to ‘453’s PECVD, abstract). ‘212 teaches that The gas outlet element 7 consists of an annular body, which is made from molybdenum or preferably from graphite … The gas outlet element 7 has upwardly facing openings 9 (Fig. 1, [0034], i.e. monolithic), for the purpose of contamination-free layers can be deposited in process steps that follow one another without intervening exchange or intervening cleaning of the gas outlet element ([0019] and [0021]). Note Fig. 2 shows the openings 9 are at equal intervals.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the outlet 230 surrounded  by two liners 140, 150 of ‘453 with monolithic gas outlet element 7 including upwardly facing openings 9 at equal intervals of ‘212, for the purpose of contamination-free layers can be deposited in process steps that follow one another without intervening exchange or intervening cleaning of the gas outlet element, as taught by ‘212 ([0019] and [0021]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	‘453 further teaches the limitations of:
Claim 2:  Fig. 1 shows the inner surface of the T-liner 162 surrounds the processing volume 109 (the claimed “wherein the spacer comprises an annulus, and wherein an inner surface of the spacer extending between the first surface of the spacer and the second surface of the spacer at least partially defines the processing region”).  
	Claim 3: Fig. 1 shows the inner surface of the T-liner 162 having an arcuate profile toward the C-liner 150 (the claimed “wherein the inner surface of the spacer is at least partially characterized by an arcuate profile extending away from the processing region in a direction towards the second surface of the spacer”).  
	Claims 4-5: Fig. 1 shows the bottom surface of T-liner 162 is outward of the outlet 230 (the claimed “wherein the inner surface of the spacer at the second surface of the spacer is positioned radially outward of the plurality of apertures within the first surface of the pumping liner” of claim 4, when in combination with ‘627’s plurality of exhaust holes 25a, note also the location of the plurality of apertures is considered its center location and “wherein the second surface of the spacer is seated on the pumping liner”).  
	Claims 8 and 14-15: Fig. 1 also shows the circumferential top liner 140 having an inner protrusion (the claimed “wherein the inner annular surface of the pumping liner extends vertically to define a rim protruding from the first surface of the pumping liner at the inner annular surface“ of claim 8, “wherein the inner annular surface of the annular member extends vertically to define a rim protruding from the first surface at the inner annular surface” of claim 14, and “wherein the rim extends continuously about the inner annular surface” of claim 15).
	Claim 9: the substrate support 120 is coupled to a support shaft 121 which is coupled to a lift actuator 115 which raises and lowers the support shaft 121, and the substrate support 120 coupled thereto, to facilitate processing of the substrate 101 and transfer thereof to and from the processing chamber 100 ([0025], the claimed “wherein the pedestal is vertically translatable within the processing region of the semiconductor processing chamber, and wherein the pedestal comprises a platen and a stem extending from a backside of the platen”).  
	Clam 10: Fig. 1 also shows the bottom surface 120b is below the protrusion of the liner 140 (the claimed “wherein, when the pedestal is in a raised operational position proximate the showerhead, a plane across the backside of the platen is maintained below an upper surface of the rim protruding from the first surface of the pumping liner”).  
Claims 21-22 are rejected under 35 U.S.C. 103 as unpatentable over ‘212 and ‘453, as being applied to claim 1 rejection above, further in view of Komiya et al. (US 20030094135, hereafter ‘135).
The combination of ‘453 and ‘627 does not teach the limitations of: 
Claim 21: wherein at least some of the plurality of apertures have different diameters.  
Claim 22: wherein a subset of the plurality of apertures proximate a foreline connection of the pumping liner have smaller diameters than a subset of the plurality of apertures that are further from the foreline connection.

	Note both ‘212 discharge channel 11 (Fig. 3) and ‘453 vacuum pump (Fig. 1) is asymmetrical to the chamber.

‘135 is analogous art in the field of a hermetically sealed chamber used in a wafer preprocessing step of semiconductor production ([0002]), a plasma processing apparatus ([0004], 2nd sentence) a shower head 14 (Fig. 4, [0083], 2nd sentence). ‘135 criticizes that a conventional technique of forming the identical baffle holes 7 on the baffle plate 9 at uniform intervals, it is difficult to obtain uniform exhaust flow 13 at every circumferential angle of the wafer 1 Fig. 3, [0007], 2nd sentence) and teaches that As shown in FIG. 7, the pore size is smaller on the downstream side in the vicinity of the connecting port of the exhaust pipe 11, so as to restrict an increase of the exhaust flow rate of each hole due to an excessive differential suction pressure. In order to obtain a uniform flow rate ([0130], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted exhaust hole pattern in Fig. 7 of ‘135, as the hole size distribution of the openings 9 of ‘212, for the purpose of uniform exhaust flow, as taught by ‘135 ([0130], last sentence).

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040187780 is cited for monolithic pumping baffle 70 with pumping holes at equal interval (Fig. 2).

US 20190066983 is cited a shroud unit 300 with exhaust holes at uniform interval ([0073], all Figures). US 20140261176 is cited for exhaust hole uniformly distributed (Fig. 5) or varying in diameter (Fig. 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716